Gray, C. J.
The court is unanimously of opinion that the indictment sufficiently sets forth an assault with a dangerous weapon, and that the motion to quash was therefore rightly overruled; and, in the opinion of a majority of the judges, the accusation is not limited to one of an assault with a pistol used as a club or bludgeon, but may be supported by evidence of using the pistol, in the way in which a loaded pistol is ordinarily used, by pointing and shooting at the person alleged to have been assaulted, and it was therefore rightly held that there was no variance between the indictmen'. and the proof.

Exceptions overruled.